This is an appeal from a judgment in favor of the plaintiff in an action instituted to recover taxes paid under chapter 186, Laws of 1939, on fuel oil used exclusively by the plaintiff in its manufacturing operations.
As respondent does not distribute or sell the fuel oil to others, it is not subject to the tax imposed by chapter 186, Laws of 1939. Great Northern R. Co. v. Cohn, 3 Wn.2d 672,101 P.2d 985. The taxes exacted under that statute were paid under such legal duress as to constitute involuntary payments; therefore, respondent is entitled to recovery back of the amounts thus paid. Great Northern R. Co. v. State, 200 Wn. 392,93 P.2d 694.
An additional reason demanding affirmance of the judgment is the unconstitutionality of the challenged statute. State v.Inland Empire Refineries, Inc., 3 Wn.2d 651, 101 P.2d 975.
All questions raised by appellant are foreclosed by our opinions in State v. Inland Empire Refineries, Inc., supra, andTexas Co. v. State (No. 28152), ante p. 726, 112 P.2d 543.
The judgment should be affirmed.
 *Page 1